DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Claims 1, 18 are amended in the reply filed on 07/14/2021; claims 8-10, 12, 13, 16, 17, 20 were previously withdrawn.
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by previously relied on references below.
Applicant's arguments filed 07/14/2021 have been fully considered but they are not persuasive.
Applicant argues that Kajihara discloses a mesh with hexagonal openings, circular openings, or triangular openings, but argues that Kajihara does not include a mesh of a plurality of individual orthogonal crossing wires.
Examiner disagrees, and notes first, Kajihara is merely silent regarding individual orthogonal crossing wires, and does not teach away from this limitation.  Second, it is noted that a mesh of a plurality of orthogonal crossing wires necessarily has rectangular or square openings, which a similar to the triangular or hexagonal openings, thus the combination Shamouilian and Kajihara is a reasonable combination. 
Due to the explanations above, Applicant’s arguments are rendered not persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 11, 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “a first (and second) web of individual orthogonal crossing wires extending across the width of 
Claims 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 18 recites “a first (and second) web of individual orthogonal crossing wires extending across the width of the first (and second) electrode. It is noted that Applicant has not disclosed where in the disclosure “individual” is defined or recited (para. [0023] only discloses “usually orthogonal crossing wires”), nor do the drawings show a top or bottom view of the web of crossing wires.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,494,958 to Shamouilian et al (“Shamouilian”) in view of US 2014/0231019 to Kajihara as evidenced by US 2009/0314433 to Hoffman et al. (“Hoffman”) and further in view of US 2013/0230974 to Martinez et al (“Martinez”) and US 2012/0087058 to Hansen.
Claim 1:   Shamouilian discloses an electrostatic chuck comprising: a base plate (230 [conductor], Fig. 6); a top plate (210 [dielectric]); a first electrode (220 [electrode]) in the top plate proximate the top surface of the top plate (near top of 210) to electrostatically grip a workpiece (see col. 4, lines 33-38), the first electrode (220) having a width (width of 220); and a second electrode (300 [lower electrode]) in the top plate (210) spaced apart from the first electrode (see Fig. 6) and below the first electrode (see Fig. 6), the second electrode (300) having a width greater than the width of the first electrode (see Fig. 6), and the first and second electrodes (220, 300) being coupled to a 
However Shamouilian does not disclose and the first electrode comprising a web of crossing wires extending across the width of the first electrode; the second electrode comprising a web of crossing wires extending across the width of the second electrode, wherein the width of the second electrode is greater than a width of the workpiece.
Kajihara discloses a first electrode (31 [first electrode], Fig. 1) comprising a web of crossing wires (mesh) extending across the width of the first electrode (width of 31, para. [0023]); and a second electrode (32 [second electrode]) comprising a web of crossing wires (mesh) extending across the width of the second electrode (width of 32, see para. [0024]). This is evidenced by Hoffman who teaches that electrodes comprising mesh for the purpose of comprising less metal than an equivalently sized solid electrode, thus consequently subject to less thermal expansion (see para. [0037]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the web of wires of first and second electrode as taught by Kajihara as evidenced by Hoffman with motivation to comprise less metal than an equivalently sized solid electrode, thus consequently subject to less thermal expansion.
Martinez discloses wherein a width of a second electrode (width of 2010 [clamping electrode], Fig. 19) is greater than a width of a workpiece (width of 100 [substrate], see para. [0119]) for the purpose of avoiding sheath non-uniformities that can have detrimental effects on the etch profile (see para. [0120]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the width requirements of the second electrode as taught by Martinez with motivation to avoid sheath non-uniformities that can have detrimental effects on the etch profile.
The apparatus of Shamouilian in view of Kajihara as evidenced by Hoffman and Martinez does not disclose that the first and second web is a plurality of individual orthogonal crossing wires. 
Hansen discloses an electrostatic clamp having two electrodes (322/324 [electrodes], Fig. 3) comprising a plurality of electrode stripes that are placed orthogonally to each other and can have an individual number of stripes for the purpose of effectuating the needed electrostatic force, and design characteristics of the required electrostatic force field (para. [0087]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the orthogonally placed wires configuration as taught by Hansen to each of the electrodes of Shamouilian in view of Kajihara as evidenced by Hoffman and Martinez with motivation to effectuate the needed electrostatic force, and design characteristics of the required electrostatic force field.
Claim 2:
Claim 3:  The apparatus of Shamouilian in view of Kajihara as evidenced by Hoffman and Martinez does not disclose wherein the power supply further provides an alternating current to the first electrode to induce a bias voltage on the workpiece.
However Shamouilian discloses in a similar embodiment that the power supply (190/180, Fig. 5, Shamouilian) further provides an alternating current to the first electrode to induce a bias voltage on the workpiece (30, see col. 3, lines 62-67 where 180 [AC source] induces RF bias voltage to 220 as well as 190) for the purpose of supplying RF power to the electrodes, thereby providing a uniform plasma across a substrate (see col. 14, lines 10-15).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the alternating current requirements to the power supply as taught by Shamouilian with motivation to supply RF power to the electrodes, thereby providing a uniform plasma across a substrate.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shamouilian in view of Kajihara as evidenced by Hoffman and Martinez as applied to claims 1-3 above, and further in view of US 2009/0002913 to Naim.
Claim 4:  The apparatus of Shamouilian in view of Kajihara as evidenced by Hoffman and Martinez does not disclose wherein the base plate is attached to the top plate with a dielectric adhesive.
However Naim discloses wherein a base plate (14 [heat sink], Fig. 2) is attached to the top plate (1/2 [top dielectric layer]/[electrode]) with a dielectric adhesive (2 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the dielectric adhesive taught by Naim with motivation to be preferred as ceramic filler adhesives can be used to adjust dielectric properties.
Claims 5-7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shamouilian in view of Kajihara as evidenced by Hoffman and Martinez as applied to claim 1-3 above, and further in view of US 2009/0314433 to Hoffman et al (“Hoffman”).
Claim 5:  The apparatus of Shamouilian in view of Kajihara as evidenced by Hoffman and Martinez discloses further comprising a conductive peg (310 [electrical connector], Fig. 6, Shamouilian) to electrically connect the first electrode (220) to the second electrode (300, see col. 13, lines 15-20).
However the apparatus of Shamouilian in view of Kajihara as evidenced by Hoffman and Martinez does not explicitly disclose a plurality of conductive pegs.
Hoffman discloses a plurality of conductive pegs (435 [vertical conducting members], Fig. 3) for the purpose of generating a uniform RF field by the two electrodes, resulting in uniform plasma generation (see para. [0039]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of conductive 
Claim 6:  The apparatus of Shamouilian in view of Kajihara as evidenced by Hoffman, Martinez and Hoffman discloses wherein the first and the second electrodes (220, 300, Fig. 1, Shamouilian) are formed of a conductive mesh (see col. 9, lines 50-55 where 220 and/or 300 can comprise conductive mesh of wires).
Claim 7:  The apparatus of Shamouilian in view of Kajihara as evidenced by Hoffman, Martinez and Hoffman discloses wherein the top plate (210, Fig. 1, Shamouilian) is ceramic (see col. 6, lines 60-65 where 210 may be fabricated from ceramic) and the electrodes (220, 300) and pegs (435, Hoffman) are embedded in the ceramic (see Fig. 1, Shamouilian and col. 6, lines 39-43 where 210 covers the electrodes).
Claims 8-10: (Withdrawn).
Claims 12-13: (Withdrawn).
Claim 15:  The apparatus of Shamouilian in view of Kajihara as evidenced by Hoffman, Martinez and Hoffman does not explicitly disclose wherein any channel, holes, or gaps in an area between the first and second electrodes are shielded from charge build up by the first and second electrodes; yet by the first and second meshes (220, 300, Fig. 6, Shamouilian) existing with the connector (300) would render it necessarily to act as a faraday cage, as admitted in para. [0026] of Applicant’s specification.  Therefore the apparatus of Shamouilian in view of Kajihara as evidenced by Hoffman, Martinez and Hoffman reads on the claim.
Claims 16-17: (Withdrawn).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shamouilian in view of Kajihara as evidenced by Hoffman, Martinez and Hoffman as applied to claim 1-3 above, and further in view of US 2007/0097603 to Fujii.
Claim 11:  The apparatus of Shamouilian in view of Kajihara as evidenced by Hoffman, Martinez and Hoffman discloses at least one of the first and the second electrodes (220, 300, Fig. 6, Shamouilian) are coupled to the power supply (190) by a rod (195 [connector], see col. 6, lines 1-7).
However the apparatus of Shamouilian in view of Kajihara as evidenced by Hoffman, Martinez and Hoffman does not disclose wherein the rod having a high electrical resistance section coupled to the electrode and a lower electrical resistance section coupled to the power supply.
However Fujii discloses RF electrodes (3, Fig. 1) are coupled to the power supply (see para. [0015]) by a rod (8/5), the rod having a high electrical resistance section (5 [stress relaxation insert] which is made of Kovar) coupled to the electrode (3 [electrodes], see para. [0017]) and a lower electrical resistance section (8 [feeder rod] which is made of Nickel) coupled to the power supply (not shown but disclosed as supplying power, see para. [0015]) for the purpose of maintaining high joining strength and good electrical connection for a long time (see para. [0005]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rod having the two respective sections as taught by Fujii with motivation to maintain high joining strength and good electrical connection for a long time.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shamouilian in view of Kajihara as evidenced by Hoffman, Martinez as applied to claim 1-3 above, and further in view of US 5,986,874 to Ross et al (“Ross”).
Claim 14: The apparatus of Shamouilian in view of Kajihara as evidenced by Hoffman, Martinez does not disclose wherein the base plate includes cooling channels to carry a coolant to cool the workpiece.
However Ross teaches wherein a base plate (32 [base], Fig. 2) includes cooling channels (64 [at least one channel or passageway]) to carry a coolant to cool the workpiece (see col. 6, lines 29-40) for the purpose of removing heat from the base (see col. 6, lines 25-30).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cooling channels taught by Ross with motivation to remove heat from the base.
Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,494,958 to Shamouilian et al (“Shamouilian”) in view of US 2014/0231019 to Kajihara as evidenced by US 2009/0314433 to Hoffman et al. (“Hoffman”) and further in view of US 2013/0230974 to Martinez et al (“Martinez”) and US 2012/0087058 to Hansen.
Claim 18:  Shamouilian discloses a plasma processing chamber comprising: a plasma chamber (110 [process chamber], Fig. 1); a plasma source (160/165 [inductor coils]/[antenna power supply]) to generate a plasma containing gas ions in the plasma chamber (110, see col. 4, lines 10-15); and an electrostatic chuck (200 [support]) 
However Shamouilian does not explicitly disclose, wherein the width of the second electrode is greater than a width of the workpiece; and the second electrode comprising a web of crossing wires extending across the width of the second electrode.
However Shamouilian does not disclose and the first electrode comprising a web of crossing wires extending across the width of the first electrode; the second electrode comprising a web of crossing wires extending across the width of the second electrode, wherein the width of the second electrode is greater than a width of the workpiece.
Kajihara discloses a first electrode (31 [first electrode], Fig. 1) comprising a web of crossing wires (mesh) extending across the width of the first electrode (width of 31, para. [0023]); and a second electrode (32 [second electrode]) comprising a web of crossing wires (mesh) extending across the width of the second electrode (width of 32, 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the web of wires of first and second electrode as taught by Kajihara as evidenced by Hoffman with motivation to comprise less metal than an equivalently sized solid electrode, thus consequently subject to less thermal expansion.
Martinez discloses wherein a width of a second electrode (width of 2010 [clamping electrode], Fig. 19) is greater than a width of a workpiece (width of 100 [substrate], see para. [0119]) for the purpose of avoiding sheath non-uniformities that can have detrimental effects on the etch profile (see para. [0120]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the width requirements of the second electrode as taught by Martinez with motivation to avoid sheath non-uniformities that can have detrimental effects on the etch profile.
The apparatus of Shamouilian in view of Kajihara as evidenced by Hoffman and Martinez does not disclose that the first and second web is a plurality of individual orthogonal crossing wires. 
Hansen discloses an electrostatic clamp having  two electrodes (322/324 [electrodes], Fig. 3) comprising a plurality of electrode stripes that are placed orthogonally to each other and can have an individual number of stripes for the purpose 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the orthogonally placed wires configuration as taught by Hansen to each of the electrodes of Shamouilian in view of Kajihara as evidenced by Hoffman and Martinez with motivation to effectuate the needed electrostatic force, and design characteristics of the required electrostatic force field.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shamouilian in view of Kajihara as evidenced by Hoffman, Martinez as applied to claim 18 above, and further in view of US 2012/0033340 to Roy et al (“Roy”).
Claim 19: The apparatus of Shamouilian in view of Kajihara as evidenced by Hoffman, Martinez does not disclose the electrostatic chuck further comprising a support plate below the cooling plate, the support plate configured to connect to a gas line to supply the gas under pressure to a cooling gas hole.
However Roy discloses the electrostatic chuck further comprising a support plate (224/229 [housing]/[conduit], Fig. 2) below the cooling plate (204 [thermal control plate]), the support plate (224/229) configured to connect to a gas line (236/234 [gas supply lines], see para. [0036]) to supply the gas under pressure to a cooling gas hole (239 [first through holes]) for the purpose of facilitating a heat transfer between the substrate and the puck (see para. [0038]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the support plate and 
Claim 20: (Withdrawn).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718